AO 245B (Rev. 09/17)       Judgment in a Criminal Case
                            Sheet I



                                               UNITED STATES DISTRICT COURT
                                                             East~m District of North Carolina
                                                                             )
              UNITED STATES OF AMERICA                                       )       JUDGMENT IN A CRIMINAL CASE
                                       v.                                    )
                                                                             )
                                                                                     Case Number: 7:18-CR-137-lFL
                                                                             )
           ALMA ILZET MAR ESCALANTE                                          )       USM Number: 65272-056
                                                                             )
                                                                             )        Stephen C. Gordon
                                                                                     Defendant's Attorney
                                                                             )
THE DEFENDANT:
~pleaded guilty to count(s)                 Count 1

D pleaded nolo contendere to count(s) '
   which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                                        Offense Ended

 18 U.S.C. §61 l(a)                     Voting by an Alien                                                       11/8/2016




       The defendant is sentenced as provided in pages 2 through            __6 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                    Q is    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 3 0 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this jud~ent are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney ·of material clianges in economic circumstances.

                                                                             3/28/2019
                                                                            Date of Imposition of Judgment




                       \



                                                                             Robert B. Jones, Jr., U.S. Magistrate Judge
                                                                            Name and Title of Judge


                                                                             3/28/2019
                                                                            Date
 AO 245B (Rev. 09/17) Judgment in a Criminal Case
                      Sheet 4 Probation
                                                                                                    Judgment          2_ of
                                                                                                               Page _ _             6
DEFENDANT: ALMA ILZET MAR ESCALANTE
CASE NUMBER: 7:18-CR-137-lFL
                                                             PROBATION

You are hereby sentenced to probation for a term of:
  1 year




                                                        MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. '· You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must &ubmit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined 'by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
4.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.     D You must participate in an approved program for domestic violence. (check if applicable}
7.     D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                                                    )
     AO 245B (Rev. 09/17) Judgment in a Criminal Case
                          Sheet 4A Probation
                                                                                                   Judgment Page _ _ _3__ of _ _ _6___

DEFENDANT: ALMA ILZET MAR ESCALANTE
CASE NUMBER: 7:18-CR-137-lFL


                                          STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
        you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least I 0 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the condition~ of your supervision that he or she observes in plain view.
7.      You must work full time (at least 3 0 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment yo.u must try to find full-time employment; unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a wntten copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
AO 245B (Rev. 09/I 7) Judgment in a Criminal Case
                       Sheet 4C Probation
                                                                                                               Judgment Page    _4__   of   6
DEFENDANT: ALMA ILZET MAR ESCALANTE
CASE NUMBER: 7:18-CR-137-IFL

                          ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.
The defendant shall provide the probation office with access to any requested financial information.
AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                       Sheet 5   Criminal Monetary Penalties
                                                                                                               Judgment   Page _   __,5'---   of    6
 DEFENDANT: ALMA ILZET MAR ESCALANTE
 CASE NUMBER: 7:18-CR-137-IFL
                                                 CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                 JVTA Assessment*                     Fine                         Restitution
TOTALS              $ 25.00                      $ 0.00                               $ 100.00                     $ 0.00



 D The determination of restitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C} will be entered
       after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

 Name of'Payee                                                              Total Loss**            Restitution Ordered            Priority or Percentage




 TOTALS                               $ _ _ _ _ _ _ _o:_;:_.o::._co~                 $ _ _ _ _ _ _ _o_.o_o_.


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest     onrestitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 It!    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        It!   the interest requirement is waived for the         It!       fine   D restitution.
        D the interest requirement for the          D     fine         D     restitution is modified as follows:

 *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 **Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 6 , Schedule of Payments

                                                                                                            Judgment    Page   _6__     of           6
DEFENDANT: ALMA ILZET MAR ESCALANTE
CASE NUMBER: 7:18-CR-137-lFL


                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A     D    Lump sum payment of$                               due immediately, balance due

           D     not later than                                    , or
           D     in accordance with    0    C,    D    D,     0     E, or     D Fbelow; or

B     D    Payment to begin immediately (may be combined with               DC,         DD, or       D F below); or

C     D    Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                    (e.g., JO or 60 days) after the date of this judgment; or

D     D    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    O     Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    Ill   Special instructions regarding the payment of criminal monetary penalties:

            The special assessment in the amount of $25.00 and fine in the amount of $100.00 are due in full
            immediately.


Unless the court has expressly ordered othel"Wise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

0    The defendant shall forfeit the defendant's interest in the following property-to the United States:



Pqyments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
